Title: To George Washington from John Paterson, 2 January 1783
From: Paterson, John
To: Washington, George


                        
                            
                            Sir,
                            Cantonment near New Windsor January 2d 1783.
                        
                        Some time since Colonel Crane desired the officer who has the distribution of the accounts from
                            Massachusetts, to send him all the men that might arrive, in order to compleat his regiment to the same number as those of
                            the infantry, on the reform, which I conceived unreasonable, and directed that Colonel Crane should
                            only receive his proportion of recruits, allowing for nine regiments; which direction has been obeyed strictly, and was
                            what I considered both just and reasonable, for the following reasons: I conceived that we had as great a proportion of
                            artillery men as was necessary for the army, and could be employed: that therefore augmenting them to the same number as
                            the infantry regiments was unnecessary, and would throw an additional burden on the public, as the men of that corps are
                            entitled to more pay than the infantry: that on supposition the Massachusetts line was reduced to four regiments, then
                            Colonel Crane’s would consist of one fifth part of the army, which I viewed as improper. These were the considerations
                            that induced me to order that Colonel Crane should receive only a ninth part of the recruits
                            that might arrive from Massachusetts, and which I submit to your Excellency for your approbation and instructions therein;
                            and whether I shall continue to pursue that mode of distribution, or comply with Colonel Crane’s desire, "that all the recruits that have been received since the junction of the two reduced regiments took
                            place, and all that may arrive hereafter, from the state, be ordered to join his regiment, until it is equal in number
                            with the other regiments of the line."
                        I enclose your Excellency a return of the regiment commanded by Colonel Crane, which I received in a letter
                            from him the 21st ultimo, accompanied by the foregoing acquisition. I am with esteem and respect your obedient.
                        
                            John Paterson
                        
                    